DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 1/13/2021 has been acknowledged. 
Claims 1, 11 and 18 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 13 and 16 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 13 and 16 – 20 of copending Application No. 16236077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 3, 5 – 13 and 16 – 20 of  16236077 is substantially similar to claims 1 – 3, 5 – 13 and 16 – 20 of current application as shown below:
Current Application
Application 16236077

1. A system comprising: a plurality of vehicles; and a computing device in communication with the plurality of vehicles over a network, the computing device comprising a processor configured with computer- executable instructions that, when executed, cause the computing device to: obtain first virtual line data from a first vehicle in the plurality of vehicles; obtain second virtual line data from a second vehicle in the plurality of vehicles; aggregate the first virtual line data and the second virtual line data using a statistical analysis; and determine a representative virtual line based on the aggregation of the first virtual line data and the second virtual line data, wherein the representative virtual line, when incorporated into map data, causes at least some of the vehicles in the plurality of vehicles to operate in accordance with the representative virtual line.

2. The system of Claim 1, wherein the first virtual line data is one of first virtual stop line data or first virtual yield line data.
3. The system of Claim 1, wherein the representative virtual line is one of a representative virtual stop line or a representative virtual yield line.
3. The system of Claim 1, wherein the representative virtual line is one of a representative virtual stop line or a representative virtual yield line.
5. The system of Claim 1, wherein the representative virtual line corresponds to at least one of a geographic location, a range of geographic locations, or a lane in a road derived from at least one of the first virtual line data and the second virtual line data.
5. The system of Claim 1, wherein the representative virtual line corresponds to - 73 of 77 -at least one of a geographic location, a range of geographic locations, or a lane in a road derived from the aggregation of the first virtual line data and the second virtual line data.
6. The system of Claim 1, wherein the first virtual line data corresponds to a first intersection, and the second virtual line data corresponds to the first intersection.
6. The system of Claim 1, wherein the first virtual line data corresponds to a first intersection, and the second virtual line data corresponds to the first intersection.
7. The system of Claim 6, wherein the first virtual line data corresponds to a first location in the first intersection, and wherein the second virtual line data corresponds to a 


8. The system of Claim 1, wherein the computer-executable instructions, when executed, further cause the computing device to: obtain third virtual line data from the first vehicle, wherein the first virtual line data and the third virtual line data correspond to a first intersection, and wherein the first virtual line data and the third virtual line data correspond to different time instants; and aggregate the first virtual line data, the second virtual line data, and the third virtual line data using the statistical analysis.
9. The system of Claim 8, wherein the first virtual line data corresponds to a first location in the first intersection, and wherein the third virtual line data corresponds to a second location different than the first location in the first intersection.  

9. The system of Claim 8, wherein the first virtual line data corresponds to a first location in the first intersection, and wherein the third virtual line data corresponds to a second location different than the first location in the first intersection.
10. The system of Claim 1, wherein each of the plurality of vehicles is at least one of an 



12. The computer-implemented method of Claim 11, wherein the first virtual line data is one of first virtual stop line data or first virtual yield line data.
12. The computer-implemented method of Claim 11, wherein the first virtual line data is one of first virtual stop line data or first virtual yield line data.
13. The computer-implemented method of Claim 11, wherein the representative virtual line is one of a representative virtual stop line or a representative virtual yield line.
13. The computer-implemented method of Claim 11, wherein the representative virtual line is one of a representative virtual stop line or a representative virtual yield line.
16. The computer-implemented method of Claim 11, wherein the updated map data, when accessed, causes at least one of the first vehicle or another vehicle to stop at a location corresponding to the representative virtual line.
16. The computer-implemented method of Claim 11, wherein the first virtual line data corresponds to a first location in the first intersection, and wherein the second virtual line data corresponds to a second location different than the first location in the first intersection.
17. The computer-implemented method of Claim 11, wherein the first vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services.
17. The computer-implemented method of Claim 11, wherein the first vehicle is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a vehicle used to offer location-based services.

18. Non-transitory, computer-readable storage media comprising computer executable instructions for identifying a representative virtual line, wherein the computer- executable instructions, when executed by a computing system, cause the computing system to: obtain first virtual line data from a first vehicle, wherein the first virtual line data corresponds to a first time instant; obtain second virtual line data from the first vehicle, wherein the second virtual line data corresponds to a second time instant after the first time instant; cluster the first virtual line data and the second virtual line data; and determine a representative virtual line based on the clustering of the first virtual line data and the second virtual line data, wherein the representative virtual line, when accessed, causes at least one of a driver alert to be generated or vehicle operation to commence in accordance with the representative virtual line.

19. The non-transitory, computer-readable storage media of Claim 18, wherein the representative virtual line is one of a representative virtual stop line or a representative virtual yield line.
20. The non-transitory, computer-readable storage media of Claim 18, wherein the alert comprises an indication that the first vehicle should stop at a location corresponding to the representative virtual line.
20. The non-transitory, computer-readable storage media of Claim 18, wherein the driver alert comprises an indication that the first vehicle should stop at a location corresponding to the representative virtual line.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki Kojo (JP 2018197964A).

As per claim 1, Naoki discloses a system comprising: 
a plurality of vehicles (See at least paragraph 11); and 
a computing device in communication with the plurality of vehicles over a network, (See at least paragraph 10 and 36; via ECU and LTE or WIFI communication with plurality of vehicles and server)  the computing device comprising a processor configured with computer- executable instructions that, when executed, cause the computing device to: 
obtain first virtual line data from a first vehicle in the plurality of vehicles (See at least paragraph 11; via collecting first vehicle’s temporary stop position); 
obtain second virtual line data from a second vehicle in the plurality of vehicles (See at least paragraph 11; via collecting plurality of  vehicles’ temporary stop positions); 
determine a representative virtual line based on the first virtual line data and the second virtual line data (See at least paragraph 11; via In this case, the virtual stop line VSL in the map 
validate the representative virtual line (See at least paragraph 11; driving support or the automatic driving of the vehicle, a virtual stop line VSL of each lane is obtained in advance from a driving history of a plurality of vehicles or the own vehicle alone, and a virtual stop line VSL of each lane is utilized when the driving support or the automatic driving of the vehicle is executed);  
update the map data to incorporate the representative virtual line (See at least paragraph 11; via the virtual stop line VSL in the map data is calculated from the plurality of temporary stop position information, and 2, the driving support or the automatic travel of the vehicle is executed using the virtual stop line VSL obtained from the plurality of temporary stop position information thus obtained); and 
transmit the updated map data to the plurality of vehicles, wherein the updated map data, when accessed, causes at least some of the vehicles in the plurality of vehicles to operate in accordance with the representative virtual line (See at least paragraph 11; via the virtual stop line VSL in the map data is calculated from the plurality of temporary stop position information, and 2, the driving support or the automatic travel of the vehicle is executed using the virtual stop line VSL obtained from the plurality of temporary stop position information thus obtained. driving support or the automatic driving of the vehicle, a virtual stop line VSL of each lane is obtained in advance from a driving history of a plurality of vehicles or the own vehicle alone, and a virtual stop line VSL of each lane is utilized when the driving support or the automatic driving of the vehicle is executed). 

determine that the representative virtual line is not redundant of another virtual line incorporated into map data.
Naoki instead disclosing elements where Naoki has comparing new virtual stop line with ones in the database to determine if the virtual stop line is within cluster range of other virtual stop line and also finds if the virtual line is beyond threshold of the clustered virtual line (See at least paragraph 34 – 42).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Naoki to incorporate determine that the representative virtual line is not redundant of another virtual line incorporated into map data as Naoki can use the separate virtual stop line  to appropriately extract 2 stage stop at an intersection with a stop line (paragraph 42).

As per claim 2, Naoki discloses element of: 
wherein the first virtual line data is one of first virtual stop line data or first virtual yield line data (See at least paragraph 11).  

As per claim 3, Naoki discloses element of: 
wherein the representative virtual line is one of a representative virtual stop line or a representative virtual yield line (See at least paragraph 11).  

As per claim 4, Naoki discloses element of: 

determine that the representative virtual line is at least a threshold distance - 73 of 78 -away from the marked line based on the comparison (See at least paragraph 42); and 
validate the representative virtual line based on the determination that the representative virtual line is at least the threshold distance away from the marked line (See at least paragraph 42).  

As per claim 5, Naoki discloses element of: 
wherein the representative virtual line corresponds to at least one of a geographic location, a range of geographic locations, or a lane in a road derived from at least one of the first virtual line data and the second virtual line data  (See at least abstract).  

As per claim 6, Naoki discloses element of: 
wherein the first virtual line data corresponds to a first intersection, and the second virtual line data corresponds to the first intersection (See at least abstract and figure 9 - 11).  

As per claim 7, Naoki discloses element of: 
wherein the first virtual line data corresponds to a first location in the first intersection, and wherein the second virtual line data corresponds to a second location different than the first location in the first intersection (See at least paragraph 21 and 30 - 32).  

As per claim 8, Naoki discloses element of:

determine the representative virtual line based on the first virtual line data, the second virtual line data, and the third virtual line data (See at least abstract and paragraph 11).  

As per claim 9, Naoki discloses element of:
wherein the first virtual line data corresponds to a first location in the first intersection, and wherein the third virtual line data corresponds to a second location different than the first location in the first intersection (See at least abstract and paragraph 11 and 14).  

As per claim 10, Naoki discloses element of:
wherein each of the plurality of vehicles is at least one of an autonomous vehicle, a vehicle that provides one or more driver-assist features, or a - 74 of 78 -vehicle used to offer location-based services (See at least paragraph 11).

Claims 11 – 20 recites same or substantially similar limitations as claims 1 – 10. Therefore, claims 11 – 20 are rejected under same rationales as claims 1 – 10.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662